DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1, 7 and 9.
b.    Pending: 1-20.

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is IIJIMA (US 20190287585 Al).
IIJIMA discloses a memory interface includes a first output circuit to be connected to the memory device for communication therewith, a first input circuit to be connected to the memory device for communication therewith, a first write circuit configured to process write data, a read circuit configured to process read data and a read strobe, a first delay adjustment circuit, a first switching circuit which is connected in a signal path between the first write circuit and the first delay adjustment circuit, and in a signal path between the first input circuit and the first delay adjustment circuit, and a second switching circuit which is connected in a signal path between the first delay adjustment circuit and the first output circuit, and in a signal path between the first delay adjustment circuit and the read circuit.
Regarding independent claim 1 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: a first switch circuit configured to connect the third circuit to the first circuit in a case where a first signal is output from the first circuit to an outside of the semiconductor integrated circuit, and to connect the third circuit to the second circuit in a case where a 10second signal is output from the second circuit to the outside, the second signal being different from the first signal.
Regarding independent claim 7 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: a first switch circuit configured to: in a case where a first operation is performed, connect the third circuit to the first circuit so that the first signal is output from the first terminal, the first operation being an 10operation in which a first signal is output from the first circuit to an outside of the memory controller in relation to first data being output to the outside, and in a case where a second operation is performed, connect the third circuit to the second circuit so that the second signal is output from the second terminal, the second operation being an operation in which a second signal is output from the second circuit to 15the outside in relation to second data being received from the outside, the second signal being different from the first signal.
Regarding independent claim 9 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: a first switch circuit configured to connect the third circuit to the first circuit in a case where a first operation in which a first signal is output from the first circuit to the semiconductor memory device in relation to first data being output to the semiconductor 10memory device is performed, and to connect the third circuit to the second circuit in a case where a second operation in which a second signal is output from the second circuit to the semiconductor memory device in relation to second data being received from the outside is performed, the second signal being different from the first signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mazumder US 9054675 discloses methods related to adjusting a minimum forward path delay of a signal path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824